


Exhibit 10.12

 

EIGHTH AMENDMENT TO LEASE

 

This EIGHTH AMENDMENT TO LEASE (this “Amendment”) is made as of the 1st day of
November, 2015, (the “Effective Date”) by and between UNIVERSITY OF
MASSACHUSETTS DARTMOUTH, an institution of Higher Education of the Commonwealth
of Massachusetts, with an address of 285 Old Westport Rd. North Dartmouth
Massachusetts 02747 (“Landlord”) and CELLDEX THERAPEUTICS, INC. (formerly AVANT
Immunotherapeutics, Inc.), a Delaware corporation, with an address of 119 Fourth
Avenue, Needham, Massachusetts (“Tenant”).

 

RECITALS

 

WHEREAS, Tenant and  the Massachusetts Development Finance Agency (“MDFA”)
entered into a certain Lease dated effective December 22, 2003 ( the “Lease”) as
amended by that certain First Amendment to Lease dated as of March 17, 2005 (the
“First Amendment”), that certain Second Amendment to Lease dated as of
November 4, 2005 (the “Second Amendment”), that certain Third Amendment To Lease
dated as of December 20, 2006 (the “Third Amendment”), that certain Fourth
Amendment to Lease dated as of July 18, 2008 (the “Fourth Amendment”), that
certain Fifth Amendment to Lease dated as of October 3, 2008 (the “Fifth
Amendment”) that certain Sixth Amendment to Lease dated as of August 20, 2009
(the “Sixth Amendment”) and by that certain Seventh Amendment to Lease dated
June 22, 2010 (the “Seventh Amendment”) of certain premises consisting of
approximately 23,413 rentable square feet of space (the “Premises”) in the
building (the “Building”) located at 151 Martine Street, Fall River,
Massachusetts (the “Property”) in the South Coast Research & Technology Park
(the “Park”); and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, on June 24, 2014, MDFA conveyed all of its rights, title and interest
in the Building and assigned the Lease to Landlord; and

 

WHEREAS, the Premises is comprised of: (i) the original premises demised by the
Lease, as amended through the Third Amendment, being 11,756 rentable square feet
on the second (2nd) floor of the Building, (ii) the Additional Space (as defined
in the First Amendment) demised by the First Amendment, being 71 rentable square
feet on the first (1st) floor of the Building, (iii) the Expansion Premises (as
defined in the Second Amendment), being 2,487 rentable square feet on the second
(2nd) floor of the Building; (iv) the Second Expansion Premises (as defined in
the Third Amendment), being 1,853 rentable square feet on the second (2nd) floor
of the Building; (v) the Substitute Third Expansion Premises (as defined in the
Fifth Amendment), being 4,864 rentable square feet of space on the second floor
of the Building (referred to therein as the “Third Expansion Premises”); and
(vi) the Fourth Expansion Premises (as defined in the Sixth Amendment), being
2,382 rentable square feet on the second (2nd) floor of the Building, such that
the “Premises Square Footage” (as stated in the Seventh Amendment) is defined to
be 23,413 rentable square feet; and

 

WHEREAS, Landlord and Tenant have agreed to enter into this Eighth Amendment to
Lease to renew the term of the Lease and to amended certain additional
provisions to the Lease,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

1.  Capitalized Terms.  Unless otherwise defined herein, all capitalized terms
used in this Amendment shall have the meanings ascribed to them in the Lease,
and all references in the Lease to the “Lease” or “this Lease” or “herein” or
“hereunder” or similar terms or to any

 

2

--------------------------------------------------------------------------------


 

Section thereof shall, after the Effective Date, mean the Lease, or such
Section thereof, as amended by this Amendment.

 

2.  Demise of Fifth Expansion Premises.  Commencing on the Effective Date of
this Eighth Amendment (the “Fifth Expansion Premises Commencement Date”),
Landlord does hereby lease to Tenant and Tenant does lease from Landlord the
approximately 5,511 rentable square feet on the second (2nd) floor of the
Building, as shown on the floor plan attached hereto as Exhibit A-8 (the “Fifth
Expansion Premises”) to have and to hold for the remainder of the Lease Term as
set forth in the Lease.

 

Space

 

8th Amendment (USF)

 

8th Amendment (RSF)
(RSF = USF x 1.20)

 

Suite 217

 

1,567

 

1,880

 

Suite 220

 

1,959

 

2,351

 

Hallway

 

1,280

 

1,280

 

Total

 

4,806

 

5,511

 

 

Except as otherwise expressly provided herein, Tenant’s lease of the Fifth
Expansion Premises shall be on all of the terms and conditions of the Lease
(including, without limitation, extension rights of Tenant for Extension Terms)
and the term of the Lease with respect to the Fifth Expansion Premises shall be
coterminous with the Term (and, if exercised, Extension Terms) of the Lease for
the Existing Premises. As of the Fifth Expansion Premises Commencement Date, all
references in the Lease to (i) the “Premises” and/or premises demised by the
Lease shall mean the Existing Premises and the Fifth Expansion Premises
collectively as shown on Exhibit A to the Lease, Exhibit A-1, attached to the
First Amendment, Exhibit A-2, attached to the Second

 

3

--------------------------------------------------------------------------------


 

Amendment, Exhibit A-3, attached to the Third Amendment, and on Exhibit A-5,
attached to the Fifth Amendment, Exhibit A-6, attached to the Sixth Amendment,
Exhibit A-7, attached to the Seventh Amendment, and Exhibit A-8 attached to this
Amendment; (ii) the “Tenant’s Proportionate Fraction” shall mean 50.20% which is
calculated by adding the Premises Square Footage as set forth in the Seventh
Amendment and the Fifth Expansion Premises and dividing the Building’s rentable
square foot into that sum; and (iii) the “Premises Square Footage” shall mean
28,924 rentable square feet.

 

3.  Section 2.2.  Term.  Section 2.2 of the Lease shall be amended as of
October 1, 2015 to read as follows:

 

“Section 2.2. Term.  TO HAVE AND TO HOLD for a term (the “Term”) beginning on
the Term Commencement Date which shall be November 1, 2015 and expiring on
July 31, 2020 (the “Term Expiration Date”), unless earlier terminated as
provided for in Section 2.4.”

 

4.  Section 2.3.  Renewal Term.  Section 2.3 of the Lease is hereby deleted in
its entirety and replaced with the following provision:

 

“Section 2.3.         Option to Extend Term for Extension Terms.  Tenant shall
have two (2) separate options to extend the Lease Term for an additional five
(5) year period (i.e., for a total, if both such options are exercised as
provided herein, of ten (10) successive years) beyond the Term or the first
Extension Term, as the case may be (each five (5) year period being referred to
herein as an “Extension Term”), provided (i) Tenant shall give notice to
Landlord of its exercise of such option not less than nine (9) months prior to
the expiration of the Term or the first Extension Term, as the case may be, and
(ii) no default beyond any applicable grace period in the obligations of Tenant
under this Lease shall exist at the time each such notice is given.  All of the
terms and provisions of this Lease, as amended, shall be applicable to each
Extension Term except that Tenant shall have no option to extend the Lease Term
beyond the second Extension Term. Landlord and Tenant must determine the Annual
Fixed Rental Rate for each Extension Term at the time of each such notice, using
an independent fair market rental value analysis for comparable buildings used
for research and development, of similar age, quality, size, construction and
appearance, with similar services and amenities, and in comparable locations
within Massachusetts, but outside of the Greater-Boston MSA,

 

4

--------------------------------------------------------------------------------


 

excluding therefrom any cost to renovate such space for a tenant’s occupancy for
advertising and lease negotiation costs, free rent or other inducements, and any
other items which would normally be offered to a new tenant but which a
continuing tenant would not seek. The cost of the independent analysis will be
shared equally between the parties. Notwithstanding the provisions of
Section 10.13 of the Lease, at the end of the Term or either Extension Term,
Tenant shall be entitled to hold over within the Premises for up to three
(3) months, and the Annual Fixed Rental Rate shall be one hundred and
twenty-five (125%) percent of the Annual Fixed Rental Rate which was payable
during the last month of the Term or either Extension Term, as the case may be,
and one hundred and fifty (150%) percent thereof for the period beyond three
(3) months and up to a total of six (6) months.”

 

5.  Annual Fixed Rental Rate.  Section 1.1 of the Lease is amended by deleting
the provisions regarding the “Annual Fixed Rental Rate” and inserting, the
following language:

 

Annual Fixed Rental Rate:

As of November 1, 2015 and through July 31, 2016:  $17.18 per rentable square
foot per annum for the Premises not including the Fifth Expansion Premises until
such time as the Fifth Expansion Premises is suitable for Tenant’s use, as
evidenced by a municipal certificate of occupancy and Tenant’s ability to use
same for the operation of its business.

 

As of August 1, 2016 and through July 31, 2017: $17.52 per rentable square foot.

 

As of August 1, 2017 and through July 31, 2018: $17.87 per rentable square foot.

 

As of August 1, 2018 and through July 31, 2019: $18.23 per rentable square foot.

 

As of August 1, 2019 and through July 31, 2020: $18.59 per rentable square foot.

 

6.  Tenant Improvement Allowance.  Section 4 of the Lease is hereby amended by
adding the following new provision:

 

“Section 4.4.  Tenant Improvement Allowance.  If Tenant notifies Landlord in
writing of its desire to accept same in lieu of construction financing from
third parties, Landlord shall provide Tenant with an allowance, subject to the
provisions of Section 10.4 below, up to the aggregate amount of $55,110.00 or
$10.00 per rentable square foot

 

5

--------------------------------------------------------------------------------


 

(“Tenant Improvement Allowance”) which monies shall be disbursed to Tenant upon
its written request and all such amounts actually advanced shall be repaid to
Landlord together with the Rent over the remaining Term, in equal monthly
payments, without interest.”

 

7.  Landlord Work.  Prior to the commencement of work by Tenant in the Fifth
Expansion Premises, Landlord shall, at Landlord’s sole cost and expense, deliver
same to Tenant vacant and broom clean, and will all debris and property removed
therefrom. Landlord, in conjunction with its general contractor, shall make the
Fifth Expansion Premises available to Tenant at least four (4) weeks prior to
the anticipated date of its completion, for the installation of Tenant’s
furniture and voice/data systems.

 

Landlord shall also be solely responsible to deliver same to Tenant in
compliance with all fire, life safety, environmental and occupational health and
safety laws, regulations and ordinances (including, but not limited to, the
Americans with Disabilities Act). Landlord represents that the Fifth Expansion
Premises, as well as the Building, the Premises and the public areas of the
Building also comply with such laws, regulations and ordinances and, if they do
not, that Landlord shall, at its sole cost and expanse, promptly cause same to
so comply.

 

8.  Broker.  Section 1.1 of the Lease is hereby amended by amending the
definition of Broker therein by deleting “Jones Lange LaSalle” and replacing
with “The Garibaldi Group, Inc.”,

 

9.  Section 14.7.  Brokerage.  Section 14.7 of the Lease is hereby amended by
adding the following second paragraph:

 

“In lieu of a Landlord contribution to commission due to the Broker for the
extension of the Term, a rent credit of Eleven Thousand and Twenty Two Dollars
($11,022.00) shall be provided to the Tenant.  Landlord agrees to apply this
credit in two equal installments of Five Thousand Five Hundred and Eleven
Dollars ($5,511.00) each.  The first credit installment will be applied to the
first month’s rent due after the full execution of this

 

6

--------------------------------------------------------------------------------


 

Amendment.  The second rental credit installment shall be applied to the July,
2016 rent due from Tenant.”

 

10.  Condensation remediation. Landlord is presently treating the Building’s
ongoing condensation problems and agrees to continue to use reasonable efforts
in the event that the present work does not cure the condensation issue.

 

11. Landlord Representation Regarding Environmental Hazards. To its knowledge,
Landlord represents that there are no environmental hazards or violations of any
environmental laws, regulations or ordinances in or around the Building which
violations might pose a present danger to health, life or safety.

 

12. Nondisturbance of Tenancy. Landlord represents that it has no financing on
the Building whereby Landlord’s lender would be entitled to disturb the tenancy
of Tenant upon a default therein by Landlord. Landlord further represents that
it shall not enter into any such financing, but rather shall negotiate with any
such lender so as to permit Tenant to remain in possession of the Premises on a
direct rental relationship with such lender so long as Tenant is not in default
of its obligations under this Lease.

 

13. Restoration Obligation.  Tenant’s restoration obligations as to all but the
Fifth Expansion Premises (regarding mechanical equipment installed by it) are
set forth in the Lease, and Tenant acknowledges those responsibilities. In the
case of the Fifth Expansion Premises, Tenant intends to migrate the controls for
Landlord’s existing HVAC equipment to Tenant’s management system during the
Term. Upon Tenant’s vacation of the Fifth Expansion Premises, Tenant shall
return the controls for Landlord’s HVAC to Landlord’s management system at
Tenant’s cost, which shall be Tenant’s sole responsibility regarding restoration
in the Fifth Expansion Premises.

 

7

--------------------------------------------------------------------------------


 

14. Ratification.  Except as expressly modified by this Amendment, the Lease
shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
Lease regarding assignment and subletting.

 

15. Governing Law; Interpretation; and Partial Invalidity.  This Amendment shall
be governed and construed in accordance with the laws of the Commonwealth of
Massachusetts.  If any term of this Amendment, or the application thereof to any
person or circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Amendment shall be valid and
enforceable to the fullest extent permitted by law.  The titles for the
paragraphs are for convenience only and not to be considered in construing this
Amendment.  This Amendment contains all of the agreements of the parties with
respect to the subject matter hereof, and supersedes all prior dealings between
them with respect to such subject matter.  No delay or omission on the part of
either party to this Amendment in requiring performance by the other party or
exercising any right hereunder shall operate as a waiver of any provision hereof
or any rights hereunder, and no waiver, omission or delay in requiring
performance or exercising any right hereunder on any one occasion shall be
construed as a bar to or waiver of such performance or right on any future
occasion.

 

16. Counterparts and Authority.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Landlord and Tenant each
warrant to the other that the person or

 

8

--------------------------------------------------------------------------------


 

persons executing this Amendment on its behalf has or have authority to do so
and that such execution has fully obligated and bound such party to all terms
and provisions of this Amendment.

 

IN WITNESS WHEREOF, the undersigned executed this Amendment as of the date and
year first written above.

 

 

LANDLORD:

 

 

 

University Of Massachusetts Dartmouth

 

 

 

By:

/s/ Gerald Kavanaugh

 

 

Name:

Gerald Kavanaugh

 

 

Title:

Chancellor

 

 

 

TENANT:

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

By:

/s/ Avery W. Catlin

 

 

Name:

Avery W. Catlin

 

 

Title:

Senior Vice President and CFO

 

9

--------------------------------------------------------------------------------

 

[g234232ky03i001.gif]

 

--------------------------------------------------------------------------------
